DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 July 2022 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 4 July 2022.  Claims 1, 2 and 7 are currently pending of which claims 1 and 7 are currently amended.  Claims 3-6 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the claim recites the limitation wherein said mesoporous carbon paper cathode is “a catalyst and a support material, comprising carbon-based systems”.  However, it is unclear as to if this catalyst and support material is referring back to the ORR catalyst and mesoporous carbon paper support of claim 1, or to new and separate limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Non-Patent Literature “Development of Low Cost Alkaline Fuel Cells” to Tomantschger et al. (Tomantschger) in view of US Patent No. 11,050,076 to Wang et al. (Wang), further in view of US Patent Application Publication No. 2016/0068973 to Stephens et al. (Stephens) and further in view of US Patent Application Publication No. 2017/0098843 to Manthiram et al. (Manthiram).
As to claims 1 and 2, Tomantschger teaches a membrane free alkaline electrochemical reactor comprising a collection chamber (KOH electrolyte chamber between cathode and anode), a first chamber (O2/air chamber between cathode and bipolar plate) and a second chamber (H2 chamber between anode and bipolar plate) wherein the first and second chambers are sealably connected to said collection chamber; a carbon paper cathode and a carbon paper anode, wherein the carbon paper cathode is disposed between the first chamber and the second chamber and wherein the carbon paper anode is disposed between the second chamber the collection chamber, and wherein the anode and cathode area each provided with a catalyst (3) on the carbon paper layer (1) wherein the anode catalyst comprises, for example, palladium or rhodium, a stable catalyst capable of acting as an oxygen evolution reaction catalyst.  Tomantschger further teaches that the process is operated with circulating electrolyte, air and hydrogen loops, thus an input port and an output form connected to the first chamber and capable of providing for the input and output of oxygen, an input port and an output port connected to the second chamber and capable of providing for the input and output of water when in an open state, and an input port and an output port connected to the collection chamber capable of providing for the input and output of any number of liquid fluids (Section: Construction of the multicell stack; Section: Electrode design; Figures 2, 3, 4, 5 and 9).
However, Tomantschger fails to further specifically contemplate the porosity of the carbon paper and thus fails to teach that the carbon paper is mesoporous.  However, Wang also discusses fuel cells utilizing carbon paper and teaches that a known effective type of carbon paper is mesoporous carbon paper (Column 3, Lines 16-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the carbon paper of Tomantschger as mesoporous carbon paper with the reasonable expectation of effectively forming the fuel cell electrodes of Tomantschger as taught by Wang.
However, Tomantschger fails to further teach that the alkaline fuel cell is configured with catalysts specifically comprising an oxygen reduction reaction catalyst on the cathode for imparting a two-electron partial reduction reaction to hydrogen peroxide and an oxygen evolution reaction catalyst on the anode.  
However, Stephens also discusses fuel cells and teaches that in both alkaline fuel cells and PEM fuel cells, the fuel cells can be modified into electrochemical cells for hydrogen peroxide production that operate to produce hydrogen peroxide in both fuel cell and electrolysis mode, allowing for the production of valuable hydrogen peroxide in both energy producing and energy utilizing modes via the selection of the appropriate cathode catalyst (Paragraphs 0003, 0008-00100063, 0065 and 0067).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the alkaline fuel cell of Tomantschger with the selection of appropriate cathode catalyst in order to allow for the production of valuable hydrogen production in both energy producing and energy utilizing modes as taught by Stephens.  Stephens teaches that an appropriate cathode catalyst is one that imparts a two-electron partial reduction reaction to hydrogen peroxide and comprises a high surface area catalyst (Paragraphs 0007, 0018, 0080 and 0081).   
However, Tomantschger teaches that the catalyst are provided only on the collection chamber side of the carbon paper and thus fails to teach that the anode catalyst is provided on a side of carbon paper facing towards the second chamber.  However, Manthiram also discusses alkaline fuel cells and teaches that the anode should be formed with a second carbon paper layer between the electrolyte flow channel and the anode catalyst layer in order to protect the anode catalyst layer from the electrolyte (Paragraph 0166).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Tomantschger with the addition of an additional carbon paper layer (obviously rendered mesoporous as above) between the collection chamber and the anode catalyst layer in order to protect the anode catalyst layer as taught by Manthiram.  Thus a formation wherein the anode catalyst is provided on a side of a mesoporous carbon paper anode layer facing towards the second chamber.  
As to claim 7, the combination of Tomantschger, Wang, Stephens and Manthiram teaches the apparatus of claim 1.  Stephens further teaches that the catalyst coated onto the carbon cathode comprises a second high surface area catalyst material in addition to the active metal, thus considered to be a high surface area catalyst support material, formed of, for example, a noble metal, thus a conductive layer (Paragraph 0036).

Response to Arguments
Applicant's arguments filed 4 July 2022 have been fully considered but they are not persuasive.
Applicant’s first argue that Tomantschger and Wang are not combinable as they are directed to different structures, electrode materials and operation conditions.  However, the Examiner maintains that it would have been obvious to one of ordinary skill in the art, with Tomantschger teaching a generic carbon paper electrode, to look to any number of electrochemical prior art, in order to provide a teaching of the specific formation, i.e. mesoporous.  
Applicant’s further argue that Stephens is a general suggestion of a theoretical possibility that does not amount to a practical teaching of a feasible method to build an electrochemical reactor to generate hydrogen peroxide.  However, the Examiner disagrees and maintains that Stephens specifically teaches specific catalyst materials applied to carbon supports for providing the beneficial features of allowing hydrogen peroxide production in both fuel cell and electrolysis cell mode.  
Applicant’s further argue that the invention as claimed has beneficial operating benefits that the combination does not teach.  However, the invention as claimed is drawn to an apparatus, which must be distinguished from the prior art in terms of structure (MPEP 2114).  Furthermore, these benefits are not directed towards currently present claim limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794